RENDERED: FEBRUARY 4, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-0922-MR


ELIZABETH HARAC, INDIVIDUALLY                        APPELLANT



           APPEAL FROM JEFFERSON CIRCUIT COURT
v.          HONORABLE ANNIE O’CONNELL, JUDGE
                   ACTION NO. 14-CI-006247



NORTON HOSPITALS, INC. D/B/A NORTON
HOSPITAL; JORGE L. RODRIGUEZ, M.D.;
UNIVERSITY SURGICAL ASSOCIATES, P.S.C.;
UNIVERSITY OF LOUISVILLE PHYSICIANS, INC.;
COMMUNITY MEDICAL ASSOCIATES, INC. D/B/A
NORTON MEDICAL GROUP D/B/A NORTON SURGICAL
SPECIALISTS; KATHRYN L. PRY, ESQ., AS TRUSTEE
FOR THE BANKRUPTCY ESTATE OF ELIZABETH
HARAC; AND UNIVERSITY OF LOUISVILLE
SCHOOL OF MEDICINE                                   APPELLEES



                         OPINION
                 REVERSING AND REMANDING

                         ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.
THOMPSON, L., JUDGE: Elizabeth Harac appeals from orders of the Jefferson

Circuit Court which granted summary judgment in favor of Norton Hospitals, Inc.

(hereinafter referred to as Norton); Jorge Rodriguez, M.D.; and University Surgical

Associates, P.S.C. in a medical malpractice action. Appellant argues the trial court

erred in granting summary judgment on the basis of judicial estoppel. We believe

that summary judgment is inappropriate at this time because Appellant has raised

genuine issues of material fact that need to be determined.

                    FACTS AND PROCEDURAL HISTORY

             Appellant underwent a lap band surgical procedure on December 20,

2013. The procedure was performed by Dr. Rodriguez at Norton Hospital. During

the procedure, Appellant alleges Dr. Rodriguez perforated her bowel, but failed to

realize this mistake. Appellant felt unwell after her surgery, but she was eventually

discharged on December 21, 2013. The next day, she returned to the hospital with

issues that resembled possible complications from the surgery. She was examined,

but eventually went into cardiac arrest. She went nearly nine minutes without a

heartbeat but was revived. Exploratory surgery revealed a gastric leak. Appellant

remained hospitalized until the end of March of 2014. According to her deposition

testimony, she recalls very little of her time in the hospital and has been diagnosed




                                         -2-
with an anoxic brain injury1 with permanent neurocognitive brain deficits and

speech issues.

                 During Appellant’s hospitalization, Appellant’s husband, Ian Harac,

contacted an attorney to begin bankruptcy proceedings for debts unrelated to the

hospitalization. Those debts totaled around $40,000. In addition, Mr. Harac began

speaking to attorneys about a possible medical malpractice suit. In March of 2014,

before Appellant was released from the hospital, Ronald Wilt, Esq. was hired for

the civil claims and began investigating the potential cause of action. In

September of 2014, a petition for Chapter 7 bankruptcy was filed. None of the

documents filed with the bankruptcy petition listed a potential medical malpractice

claim as an asset of the Haracs.

                 On November 5, 2014, during a meeting of the creditors, the

bankruptcy trustee asked the Haracs, under oath, if they were parties to a lawsuit or

expected to be parties to a lawsuit where they could recover money or property.

They both responded in the negative. On November 20, 2014, Mr. Wilt informed

the Haracs that he believed they had a viable medical malpractice case and that he

would file the cause of action. On December 5, 2014, the underlying medical

malpractice lawsuit was filed. In January of 2015, the debts of the Haracs were

discharged by the bankruptcy court. At no time between the filing of the medical


1
    A brain injury caused by lack of oxygen.

                                               -3-
malpractice lawsuit and the discharge of the debts did the Haracs inform the

bankruptcy court or trustee about the medical malpractice lawsuit being filed.

             On October 4, 2016, during Appellant’s deposition, counsel for

Norton asked Appellant if she had ever filed for bankruptcy. She replied in the

affirmative. On November 16, 2016, Norton filed a motion for summary judgment

arguing that Appellant should be judicially estopped from pursuing her malpractice

action because she did not inform the bankruptcy court of the lawsuit. On January

3, 2017, Appellant moved to reopen her bankruptcy action in order to list the

lawsuit as an asset. The bankruptcy court granted the motion to reopen.

             On July 25, 2017, oral argument was had on the motion for summary

judgment. On July 31, 2017, the trial court granted Norton’s motion. The trial

court held that because Appellant had made a sworn statement before the

bankruptcy trustee that she was not a party to any potential lawsuits, judicial

estoppel was appropriate. The trial court also held that the bankruptcy trustee

should be added to the cause of action and could pursue the medical malpractice

action on behalf of the creditors. The court held that any amount won above that

needed to satisfy Appellant’s creditors would then be returned to Appellees. Soon

after this order was entered, Dr. Rodriguez and University Surgical Associates

moved to join in Norton’s summary judgment. That motion was granted, and Dr.




                                         -4-
Rodriguez and University Surgical Associates were granted summary judgment

based on judicial estoppel.

             Appellant then sought to remove this case to the bankruptcy court.

Appellant believed the bankruptcy court would be the more appropriate venue to

decide the judicial estoppel issue. The attempt to do this failed. Appellant then

moved for a trial date. Norton objected and moved to make the summary judgment

order final and appealable. On June 24, 2020, the Jefferson Circuit Court entered

an order making the summary judgment order final and appealable. This appeal

followed.

                                    ANALYSIS

             Appellant’s first argument on appeal is that the judicial estoppel issue

should be heard by the bankruptcy court. We disagree. Non-bankruptcy courts

routinely deal with this issue and the Jefferson Circuit Court was the appropriate

venue. See Mefford v. Norton Hosps., Inc., 507 S.W.3d 580 (Ky. App. 2016);

Stephenson v. Malloy, 700 F.3d 265 (6th Cir. 2012); White v. Wyndham Vacation

Ownership, Inc., 617 F.3d 472 (6th Cir. 2010); Slater v. United States Steel

Corporation, 871 F.3d 1174 (11th Cir. 2017); Ledesma v. AT & T Corporation,

No. 2016-CA-000695-MR, 2018 WL 480764 (Ky. App. Jan. 19, 2018).

             Appellant’s next argument on appeal is that the trial court erred in

granting summary judgment because there are still genuine issues of material fact


                                         -5-
regarding judicial estoppel. We will first set forth the summary judgment standard

of review and then we will discuss the general tenets of judicial estoppel.

                     The standard of review on appeal of a summary
             judgment is whether the trial court correctly found that
             there were no genuine issues as to any material fact and
             that the moving party was entitled to judgment as a
             matter of law. . . . “The record must be viewed in a light
             most favorable to the party opposing the motion for
             summary judgment and all doubts are to be resolved in
             his favor.” Summary “judgment is only proper where the
             movant shows that the adverse party could not prevail
             under any circumstances.” Consequently, summary
             judgment must be granted “[o]nly when it appears
             impossible for the nonmoving party to produce evidence
             at trial warranting a judgment in his favor[.]”

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citations omitted).

“Because summary judgment involves only legal questions and the existence of

any disputed material issues of fact, an appellate court need not defer to the trial

court’s decision and will review the issue de novo.” Lewis v. B & R Corporation,

56 S.W.3d 432, 436 (Ky. App. 2001).

                    The doctrine of judicial estoppel evolved as an
             equitable principle intended to protect the integrity of the
             judicial process by prohibiting a party from taking
             inconsistent positions in judicial proceedings. Colston
             Investment Co. v. Home Supply Co., 74 S.W.3d 759, 763
             (Ky. App. 2001). However, its consequences are harsh
             and may bind a party to a position without regard to the
             “truth-seeking function of the court.” Eubanks v. CBSK
             Financial Group Inc., 385 F.3d 894, 897 (6th Cir. 2004).
             Consequently, it should be cautiously applied and only
             when the integrity of the judicial process will be
             protected. Id.

                                          -6-
                   Generally, several factors are considered when
            determining whether to apply the doctrine: “(1) whether
            the party’s later position is clearly inconsistent with its
            earlier position; (2) whether the party succeeded in
            persuading a court to accept the earlier position; and (3)
            whether the party seeking to assert an inconsistent
            position would derive an unfair advantage or impose an
            unfair detriment on the opposing party if not estopped.”
            Hisle v. Lexington-Fayette Urban Cty. Gov’t, 258
            S.W.3d 422, 434-35 (Ky. App. 2008). These same
            factors have been applied on a modified basis in the
            bankruptcy context where a debtor fails to disclose an
            asset either in the original bankruptcy petition or by
            subsequent amendment.

                   Quoting Teledyne Indus. v. N.L.R.B., 911 F.2d
            1214, 1218 (6th Cir. 1990), Browning v. Levy, 283 F.3d
            761, 775-76 (6th Cir. 2002), stated the rule: A debtor
            may be precluded “from (1) asserting a position that is
            contrary to one that the party has asserted under oath in a
            prior proceeding, where (2) the prior court adopted the
            contrary position ‘either as a preliminary matter or as part
            of a final disposition.’” The Court in Browning
            emphasized that “judicial estoppel is inappropriate in
            cases of conduct amounting to nothing more than mistake
            or inadvertence.” Id. at 776. Two circumstances in
            which a debtor’s failure to disclose might be deemed
            inadvertent are “where the debtor lacks knowledge of the
            factual basis of the undisclosed claims,” and the other
            where “the debtor has no motive for concealment.” Id.

Mefford, 507 S.W.3d at 584-85. Additionally, the case of White, 617 F.3d 480,

added a bad faith element when determining whether judicial estoppel is

appropriate. This bad faith element was cited with approval by this Court in

Ledesma, 2018 WL 480764. In Ledesma, this Court stated that




                                        -7-
             the absence of bad faith prevents the application of
             judicial estoppel. White, 617 F.3d at 480; Stephenson v.
             Malloy, 700 F.3d 265, 268 (6th Cir. 2012) (“White added
             a bad-faith inquiry to the inadvertence prong of the
             judicial-estoppel test[.]”). A debtor can demonstrate the
             lack of bad faith by “showing her attempts to correct
             her initial omission.” Id. Thus, “even if the debtor has
             knowledge of a potential cause of action and a motive to
             conceal it, if the plaintiff does not actually conceal it and
             instead takes affirmative steps to fully inform the trustee
             and the bankruptcy court of the action, it is highly
             unlikely that the omission in the bankruptcy petition was
             intentional.” Lewis [v. Weyerhaeuser Co., 141 Fed.
             Appx. 420, 436 (6th Cir. 2005)]. “Furthermore, since
             judicial estoppel seeks to prevent parties from
             abusing the judicial process through cynical
             gamesmanship, the timing of [the debtor’s] effort is
             also significant.” White, 617 F.3d at 480.

Id. at *5 (emphasis in original).

             Moreover, bad faith is not simply bad judgment or
             negligence. “[I]t implies the conscious doing of a wrong
             because of dishonest purpose or moral obliquity; . . . it
             contemplates a state of mind affirmatively operating with
             furtive design or ill will.” U.S. v. True, 250 F.3d 410,
             423 (6th Cir. 2001).

                    Because bad faith necessarily operates to benefit
             the actor, whether there was evidence of a ‘“motive or
             intention’ to conceal the potential claim [is] critical to a
             finding of bad faith[.]” White, 617 F.3d at 477.

Mefford, 507 S.W.3d at 588. All of the above-mentioned factors are not

“inflexible prerequisites or an exhaustive formula for determining the applicability

of judicial estoppel. Additional considerations may inform the doctrine’s




                                          -8-
application in specific factual contexts.” New Hampshire v. Maine, 532 U.S. 742,

751, 121 S. Ct. 1808, 1815, 149 L. Ed. 2d 968 (2001).

             To reiterate, the primary factors to consider when determining

whether to apply the judicial estoppel doctrine in the bankruptcy context are as

follows: (1) whether a party’s later position is inconsistent with an earlier position;

(2) whether the party was successful in persuading a court to accept the earlier

position; and (3) this conduct was not simply due to mistake or inadvertence.

Mefford, 507 S.W.3d at 584-85. Courts should also consider whether there was an

element of bad faith involved when examining the third factor. White, 617 F.3d at

480.

             In the case at hand, we agree with Appellees that the first two factors

have been met. Appellant did not inform the bankruptcy court about her intention

to file the medical malpractice lawsuit even though it was filed before the

bankruptcy case was completed. These are inconsistent positions. In addition, she

successfully persuaded the bankruptcy court that she had no assets, even though

contingent lawsuits should be included as an asset in bankruptcy proceedings, id. at

479 n.5, which resulted in her debts being discharged.

             We believe the third factor, however, precludes summary judgment at

this stage because there are still genuine issues of material fact. The trial court

held that because Appellant did not inform the bankruptcy court of her potential


                                          -9-
medical malpractice lawsuit, she should be estopped from moving forward with the

case. In our judgment, Appellant has raised enough genuine issues of material fact

to question whether her failure to inform the bankruptcy court was done in bad

faith. “Because direct evidence of motive is difficult to produce, claims involving

proof of a defendant’s intent seldom lend themselves to summary disposition[.]”

Kennedy v. City of Villa Hills, Ky., 635 F.3d 210, 218 (6th Cir. 2011) (internal

quotation marks and citation omitted). Appellant introduced evidence that while

she was hospitalized, her husband and mother controlled the bankruptcy process.

In addition, when the bankruptcy petition was filed, the potential medical

malpractice claims were still being investigated by counsel and no definitive

decision had been made about whether a complaint would be filed. The same goes

for when Appellant was questioned by the bankruptcy trustee. At that time, no

decision had been made regarding the filing of a medical malpractice claim. Also

relevant is the fact that evidence in the record indicates that Appellant has suffered

from memory issues and cognitive decline since her anoxic brain injury. Also,

during Appellant’s deposition, when trial counsel for Norton asked her if she had

ever filed for bankruptcy, she honestly informed counsel that she had. Finally,

bankruptcy courts allow petitioners to reopen cases to administer assets left out of




                                         -10-
the proceedings the first time. 11 U.S.C.2 § 350(b). This suggests that not all

omissions are done in bad faith.

                In summary, Appellant provided evidence to the court that suggests

she did not know that a potential medical malpractice claim was subject to the

bankruptcy proceedings and that she was hardly involved with the bankruptcy

proceedings due to her injuries. When reviewing an order granting summary

judgment, we must view the record in a light most favorable to the opposing party,

which in this case is Appellant. Appellant has raised enough issues regarding her

mental state and her limited involvement with the bankruptcy proceedings to make

summary judgment premature at this time.

                We also considered relevant to this Opinion the fact that the trial court

did not hold an evidentiary hearing where Appellant and her husband could be

questioned and the court could gauge their credibility. We believe a finding of bad

faith requires a judgment of a person’s intent. Additionally, the summary

judgment order being appealed was short and did not include a great amount of

detail regarding the trial court’s reasoning for finding judicial estoppel was

applicable.

                Appellant’s final argument is that the trial court erred when it held

that the bankruptcy trustee could pursue the medical malpractice case and pay the


2
    United States Code.

                                           -11-
creditors with any proceeds won. Then, any funds left over would then be returned

to Appellees so as to preclude Appellant from benefiting from her alleged bad faith

actions. The trial court cited to Reed v. City of Arlington, 650 F.3d 571 (5th Cir.

2011), which crafted a similar remedy. We believe this is appropriate. It would

protect the innocent creditors and punish Appellant if she acted in bad faith.

                                  CONCLUSION

             Based on the foregoing, we reverse and remand. Appellant has shown

that there are still genuine issues of material fact regarding whether she omitted the

potential medical malpractice lawsuit from her bankruptcy proceedings in bad

faith.



             ALL CONCUR.




                                         -12-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE NORTON
                          HOSPITALS, INC.:
T.J. Smith
Louisville, Kentucky      Patricia C. Le Meur
                          Joseph M. Effinger
ORAL ARGUMENT FOR         Ryan D. Nafziger
APPELLANT:                Louisville, Kentucky

Ronald Wilt               ORAL ARGUMENT FOR
Louisville, Kentucky      APPELLEE NORTON HOSPITALS,
                          INC.:

                          Joseph M. Effinger
                          Louisville, Kentucky

                          BRIEF FOR APPELLEES JORGE L.
                          RODRIGUEZ, M.D. AND
                          UNIVERSITY SURGICAL
                          ASSOCIATES, P.S.C.:

                          Beth H. McMasters
                          Ashley J. Butler
                          Amy L. Cooper
                          Louisville, Kentucky

                          ORAL ARGUMENT FOR
                          APPELLEES JORGE L.
                          RODRIGUEZ, M.D. AND
                          UNIVERSITY SURGICAL
                          ASSOCIATES, P.S.C.:

                          Ashley J. Butler
                          Louisville, Kentucky




                        -13-